COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ADRIANA NEVAREZ,


                            Appellant,

v.

JESUS CARRERA,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00143-CV

Appeal from the

34th District Court

of El Paso County, Texas

(TC# 2009-1614) 

MEMORANDUM OPINION

 Pending before the Court is Appellant's motion to dismiss this appeal pursuant to Rule 
42.1(a)(1) of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.1(a)(1).  Appellant
represents that the parties have reached an agreement to settle and requests that this Court dismiss
the appeal.  Appellee has not objected to the motion, and there is no indication that dismissal would
prevent Appellee from seeking the relief to which he would otherwise be entitled.  We therefore
grant Appellant's motion, and dismiss the appeal.  As the motion does not indicate the parties have
agreed otherwise, costs will be taxed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
December 16, 2009

Before Chew, C.J., McClure, and Rivera, JJ.